Title: To Thomas Jefferson from Gabriel Duvall, 7 October 1803
From: Duvall, Gabriel
To: Jefferson, Thomas


          
            Dear Sir, 
            Washington, 7 Oct. 1803.
          
          It is with pleasure that I inform you that, according to the returns which are published in the Intelligencer of this morning, & I take it for granted they are correct, there will be at least forty six Republican Members in the next House of Delegates of Maryland; of course there can be no more than 34 federal—.
          With great respect & esteem I am, your obedt. Srvt.
          
            G. Duvall
            
          
        